ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding her guilty of six counts of forgery, in violation of Section 570.090 RSMo (2000). The trial court found defendant to be a prior offender and sentenced her to seven years imprisonment on each count. The sentences on counts I, II, and III to be served consecutively to each other and counts IV, V, and VI to be served concurrently with each other and the sentences on the previous counts, for a total of 21 years. The sentence was to be served consecutively to sentences defendant was already serving.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).